January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     DAVID N. WILLIAMS AND GWENDOLYN WILLIAMS, Appellants

NO. 14-13-00978-CV                          V.

   FOREMOST LLOYDS OF TEXAS AND JEFF GREENWOOD, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 30, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David N. Williams and Gwendolyn Williams.
      We further order this decision certified below for observance.